


As amended
effective January 1, 2012




NORTHWEST NATURAL GAS COMPANY
EXECUTIVE ANNUAL INCENTIVE PLAN




This amended Executive Annual Incentive Plan (the “Plan”) is executed by
Northwest Natural Gas Company, an Oregon corporation (the “Company”), effective
January 1, 2012.


PURPOSE OF PLAN


The success of NNG is dependent upon its ability to attract and retain the
services of key executives of the highest competence and to provide incentives
for superior performance. The purpose of the plan is to advance the interests of
the Company and its shareholders through an incentive compensation program that
will attract and retain key executives and motivate them to achieve performance
goals.


PROGRAM TERM


This Plan is an annual incentive plan and each new calendar year commences a new
Program Term. Each Program Term will begin on January 1 and conclude on December
31.


PARTICIPATION


All executive officers of the company and any other highly compensated employees
as designated by the Company’s Organization and Executive Compensation Committee
(the “Committee”) are eligible to receive awards (“Awards”) under the Executive
Annual Incentive Plan.


At the beginning of each Program Term, the Committee shall determine eligibility
for Awards and establish for each participant, the target incentive level as a
percentage of year-end annualized based salary (“Target Award”). This
information will be set forth in Exhibit I of the Plan document for the Program
Term. Each such participating employee shall be referred to as a “Participant.”


To be eligible for payout of an Award the Participant must have a minimum of
three months of service during the Program Term. If the Participant is a new
employee or is newly eligible to participate in the Plan, that Participant must
be in an eligible position on or before September 30 of the Program Term. In
addition, the Participant must be employed on December 31 of the Program Term to
be eligible for payout of the Award for the Program Term unless the Participant
is eligible for a prorated Award. Eligibility for a prorated Award occurs when a
Participant has three or more months of participation in the Program Term but
the Participant’s employment is terminated prior to December 31 of the Program
Term due to one of the following: Retirement (unless such Retirement results
from a termination of the Participant’s employment by the Company for Cause),
disability and death. Prorated Awards will be determined by prorating the
Participant’s final Award by the number of days employed during the Program
Term.


“Retirement” shall mean termination of employment after Participant is (a) age
62 with at least five years of service as an employee of the Company, or (b) age
55 with age plus years of service (including fractions) as an employee of the
Company totaling at least 70.


“Cause” shall mean (a) the willful and continued failure by a Participant to
perform substantially the Participant’s assigned duties with the Company (other
than any such failure resulting from incapacity due to physical or mental
illness) after a demand for substantial performance is delivered to the
Participant by the Company which specifically identifies the manner in which the
Participant has not substantially performed such duties, (b) willful commission
by a Participant of an act of fraud or dishonesty resulting in economic or
financial injury to the Company, (c) willful misconduct by a Participant that
substantially impairs the Company’s business or reputation, or (d) willful gross
negligence by a Participant in the performance of his or her duties.


In the event of a change in job position during the Program Term, the Committee
may, in its discretion, increase or decrease the amount of a Participant’s Award
to reflect such change.


INCENTIVE FORMULA


The formula for calculating Awards for each Program Term is as follows:


Target Award  X                                                      (
Company      X                                           CPF      +                      Individual       XIPF)  =Participant
(
Performance                           Factor                 Performance                           Factor              )         Award
( Factor (CPF)                           Weight                 Factor
(IPF)                           Weight              )


COMPANY PERFORMANCE FACTOR


The Company performance goals in the Plan are intended to align the interest of
Participants with those of the shareholders. The goals and the formula for
determining the Company Performance Factor will be established by the Committee
at the start of each Program Term and set forth as Exhibit II.  After the goals
and formula are established for a Program Term, the Committee retains discretion
to modify the goals and formula, including by adjusting the calculation of any
financial or other goal to eliminate the effects of significant extraordinary,
non-recurring or unplanned items such as changes in law or accounting
principles.


There shall be no payout of Awards under the Plan for any Program Term in which
net income is less than dividends payable on the preferred and common stock.


INDIVIDUAL PERFORMANCE FACTOR


The IPF weight used in calculating the Individual Performance Factor will be
established for each Participant by the Committee at the beginning of the
Program Term and set forth as part of Exhibit I. Also included in Exhibit I will
be the CPF Factor Weight for the Company Performance Factor. Individual goals
for each Participant will be established at the beginning of each Program Term
and performance against these goals will be assessed by the Participant’s
superior and approved by the C.E.O. at the end of the Program Term. This
assessment will result in a rating on a scale of 0% to 150%. This rating is
called the Individual Performance Factor. The Participant will not receive a
payout under the Individual Performance component of an Award if the Individual
Performance Factor is less than 50%.


ADMINISTRATION


Award payouts will be calculated and paid no later than the March 15 following
the end of the Program Term. Award payouts are subject to tax withholding unless
the Participant made a prior election to defer the Award payout under the terms
of the Deferred Compensation Plan for Directors and Executives (“DCP”).


All Award payouts shall be audited by the Internal Audit department and approved
by the Committee prior to payment.


The Plan shall be administered by the Committee. The Committee shall have the
exclusive authority and responsibility for all matters in connection with the
operation and administration of the Plan. Decisions by the Committee shall be
final and binding upon all parties affected by the Plan, including the
beneficiaries of Participants.


The Committee may rely on information and recommendations provided by
management. The Committee may delegate to management the responsibility for
decisions that it may make or actions that it may take under the terms of the
Plan, subject to the Committee’s reserved right to review such decisions or
actions and modify them when necessary or appropriate under the
circumstances.  The Committee shall not allow any employee to obtain control
over decisions or actions that affect that employee’s Plan benefits.


RECOUPMENT ON EARNINGS RESTATEMENT


If at any time before a Change in Control and within three years after the
payout of Awards for a Program Term, the Company’s financial statements for that
Program Term are the subject of a restatement due to the Misconduct of any
person, each Participant who received an Award payout for that Program Term
(whether or not such Participant was personally involved in such Misconduct)
shall repay to the Company the Excess Bonus Compensation (as defined
below).  For purposes of the Plan, “Excess Bonus Compensation” for any
Participant means the positive difference, if any, between (i) the Participant’s
Award payout as originally calculated, and (ii) the Participant’s Award payout
as recalculated with the results for Company performance goals being based on
the Company’s financial statements as restated.  Excess Bonus Compensation shall
not include any amounts in respect of any individual performance goals or in
respect of Company performance goals that are not measured in whole or in part
on financial results reported in the Company’s financial statements.  The
Committee may, in its sole discretion, reduce the amount of Excess Bonus
Compensation to be repaid by any Participant to take into account the tax
consequences of such repayment for the Participant.


If any portion of an Award payout was deferred under the DCP, any Excess Bonus
Compensation to be repaid with respect to that Award shall first be recovered by
canceling all or a portion of the amount so deferred under the DCP and any
interest credited under the DCP with respect to such cancelled amount.  The
Company may seek direct repayment from the Participant of any Excess Bonus
Compensation not so recovered and may, to the extent permitted by applicable
law, offset such Excess Bonus Compensation against any compensation or other
amounts owed by the Company to the Participant.  In particular, Excess Bonus
Compensation may be recovered by offset against the after-tax proceeds of
deferred compensation payouts under the DCP, the Company’s Executive
Supplemental Retirement Income Plan or the Company’s Supplemental Executive
Retirement Plan at the times such deferred compensation payouts occur under the
terms of those plans.  Excess Bonus Compensation that remains unpaid for more
than 60 days after demand by the Company shall accrue interest at the rate used
from time to time for crediting interest under the DCP.


“Misconduct” shall mean (a) willful commission by any person of an act of fraud
or dishonesty or (b) willful gross negligence by any person in the performance
of his or her duties.
 
“Change in Control” of the Company shall mean the occurrence of any of the
following events:
 
(a)           The consummation of:
 
(i)           any consolidation, merger or plan of share exchange involving the
Company (a “Merger”) as a result of which the holders of outstanding securities
of the Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or
 
(ii)           any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, the assets of
the Company;
 
(b)           At any time during a period of two consecutive years, individuals
who at the beginning of such period constituted the Company’s Board of Directors
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or
 
(c)           Any person (as such term is used in Section 14(d) of the
Securities Exchange Act of 1934, other than the Company or any employee benefit
plan sponsored by the Company) shall, as a result of a tender or exchange offer,
open market purchases or privately negotiated purchases from anyone other than
the Company, have become the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Securities representing twenty percent (20%) or more of the combined voting
power of the then outstanding Voting Securities.
 
AMENDMENTS AND TERMINATION


The Board has the power to terminate this Plan at any time or to amend this Plan
at any time and in any manner that it may deem advisable.




IN WITNESS WHEREOF this Plan was duly amended on the 15th day of December 2011,
effective January 1, 2012.


NORTHWEST NATURAL GAS COMPANY


By:                                                                           
Gregg S. Kantor
President and Chief Executive Officer

